                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                           Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER GRANTING IN PART,
                                                                                             DENYING IN PART, AND DENYING
                                  14             v.                                          WITHOUT PREJUDICE IN PART
                                                                                             ADMINISTRATIVE MOTIONS TO
                                  15     QUALCOMM INCORPORATED,                              FILE UNDER SEAL
                                  16                    Defendant.                           Re: Dkt. Nos. 798, 867
                                  17

                                  18          Before the Court are three administrative motions to seal filed in connection with the

                                  19   parties’ briefing on Defendant’s motion to strike portions of the rebuttal expert report of Dr.

                                  20   Robert Akl. ECF Nos. 798, 867. Specifically, the parties seek to seal portions of their briefs and

                                  21   accompanying exhibits. For the following reasons, the Court GRANTS in part, DENIES in part,

                                  22   and DENIES WITHOUT PREJUDICE in part the parties’ motions to seal.

                                  23          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  24   and documents, including judicial records and documents.’” Kamakana v. City & Cty. of

                                  25   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  26   U.S. 589, 597 & n.7 (1978)). Accordingly, when considering a sealing request, “a strong

                                  27
                                                                                         1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART, AND DENYING WITHOUT PREJUDICE IN PART
                                       ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                   1   presumption in favor of access is the starting point.” Id. (internal quotation marks omitted).

                                   2          Parties seeking to seal judicial records relating to motions that are “more than tangentially

                                   3   related to the underlying cause of action,” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092,

                                   4   1099 (9th Cir. 2016), bear the burden of overcoming the presumption with “compelling reasons

                                   5   supported by specific factual findings that outweigh the general history of access and the public

                                   6   policies favoring disclosure,” Kamakana, 447 F.3d at 1178–79 (internal quotation marks and

                                   7   citation omitted). Compelling reasons justifying the sealing of court records generally exist “when

                                   8   such ‘court files might have become a vehicle for improper purposes,’ such as the use of records to

                                   9   gratify private spite, promote public scandal, circulate libelous statements, or release trade

                                  10   secrets.” Id. at 1179 (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the

                                  11   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                  12   litigation will not, without more, compel the court to seal its records.” Id.
Northern District of California
 United States District Court




                                  13          Records attached to motions that are “not related, or only tangentially related, to the merits

                                  14   of a case” are not subject to the strong presumption of access. Ctr. for Auto Safety, 809 F.3d at

                                  15   1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need for access to court

                                  16   records attached only to non-dispositive motions because those documents are often unrelated, or

                                  17   only tangentially related, to the underlying cause of action.” (internal quotation marks and citation

                                  18   omitted)). Parties moving to seal records attached to motions unrelated or only tangentially

                                  19   related to the merits of a case must meet the lower “good cause” standard of Rule 26(c) of the

                                  20   Federal Rules of Civil Procedure. Ctr. for Auto Safety, 809 F.3d at 1098–99; Kamakana, 447 F.3d

                                  21   at 1179–80. The “good cause” standard requires a “particularized showing” that “specific

                                  22   prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v.

                                  23   Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002) (citation omitted); see Fed. R. Civ. P.

                                  24   26(c). “Broad allegations of harm, unsubstantiated by specific examples or articulated reasoning”

                                  25   will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (citation

                                  26   omitted).

                                  27
                                                                                          2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART, AND DENYING WITHOUT PREJUDICE IN PART
                                       ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                   1          Pursuant to Rule 26(c), a trial court has broad discretion to permit sealing of court

                                   2   documents for, inter alia, the protection of “a trade secret or other confidential research,

                                   3   development, or commercial information.” Fed. R. Civ. P. 26(c)(1)(G). The Ninth Circuit has

                                   4   adopted the definition of “trade secrets” set forth in the Restatement of Torts, holding that “[a]

                                   5   trade secret may consist of any formula, pattern, device or compilation of information which is

                                   6   used in one’s business, and which gives him an opportunity to obtain an advantage over

                                   7   competitors who do not know or use it.” Clark v. Bunker, 453 F.2d 1006, 1009 (9th Cir. 1972)

                                   8   (quoting Restatement (First) of Torts § 757 cmt. b). “Generally [a trade secret] relates to the

                                   9   production of goods . . . . It may, however, relate to the sale of goods or to other operations in the

                                  10   business . . . .” Id. (alterations in original). Furthermore, the United States Supreme Court has

                                  11   recognized that sealing may be justified to prevent judicial documents from being used “as sources

                                  12   of business information that might harm a litigant’s competitive standing.” Nixon, 435 U.S. at
Northern District of California
 United States District Court




                                  13   598.

                                  14          In addition, parties moving to seal documents must comply with the procedures established

                                  15   by Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate only upon a request

                                  16   that establishes the document is “sealable,” or “privileged, protectable as a trade secret or

                                  17   otherwise entitled to protection under the law.” Civ. L. R. 79-5(b). “The request must be

                                  18   narrowly tailored to seek sealing only of sealable material, and must conform with Civil [Local

                                  19   Rule] 79-5(d).” Id. Civil Local Rule 79-5(d), moreover, requires the submitting party to attach a

                                  20   “proposed order that is narrowly tailored to seal only the sealable material” and that “lists in table

                                  21   format each document or portion thereof that is sought to be sealed,” as well as an “unredacted

                                  22   version of the document” that “indicate[s], by highlighting or other clear method, the portions of

                                  23   the document that have been omitted from the redacted version.” Civ. L. R. 79-5(d)(1). Where

                                  24   the moving party seeks to file under seal a document containing information designated

                                  25   confidential by the opposing party, “[w]ithin 4 days of the filing of the Administrative Motion to

                                  26   File Under Seal, the [opposing party] must file a declaration as required by subsection 79-

                                  27
                                                                                          3
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART, AND DENYING WITHOUT PREJUDICE IN PART
                                       ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                   1   5(d)(1)(A) establishing that all of the designated material is sealable.” Civ. L. R. 79-5(e)(1).

                                   2          Here, the parties seek to seal portions of the parties’ briefs on Qualcomm’s motion to strike

                                   3   portions of Dr. Robert Akl’s rebuttal expert report. Qualcomm contends that “[b]riefs regarding

                                   4   motions to strike expert reports are considered non-dispositive.” ECF No. 798 at 1. While the

                                   5   district court in the case Qualcomm cites applied the lower “good cause” standard to a motion to

                                   6   strike an expert report, the district court also conducted an individualized analysis to determine

                                   7   whether that particular motion to strike implicated the merits. United States v. Celgene Corp.,

                                   8   2016 WL 6609375, at *4 (C.D. Cal. Aug. 23, 2016). The Ninth Circuit’s case law requires that

                                   9   approach, and disfavors “mechanical classifications” based on the motion at issue. Ctr. for Auto

                                  10   Safety, 809 F.3d at 1098. Under Center for Auto Safety, the question is whether Qualcomm’s

                                  11   motion to strike is “more than tangentially related to the underlying cause of action.” Id. at 1099.

                                  12   The Ninth Circuit has held that “routine motions in limine [] are strongly correlative to the merits
Northern District of California
 United States District Court




                                  13   of a case.” Id. Here, as in a motion in limine, Qualcomm seeks to strike expert testimony related

                                  14   to the value of Qualcomm’s patent portfolio, which is a critical issue in the case. The FTC’s

                                  15   Complaint alleges, for example that “Qualcomm has excluded competitors and harmed

                                  16   competition through a set of interrelated policies and practices,” including “elevated royalties.”

                                  17   ECF No. 1 ¶ 3a; see also id. ¶ 60 (alleging that Qualcomm charges “far more in royalties” than

                                  18   other licensors “with comparable portfolios of cellular SEPs”). Thus, the Court applies the

                                  19   compelling reasons to the parties’ motions to seal.

                                  20          The Court now turns to the substance of the sealing motions. Both the FTC and

                                  21   Qualcomm have designated certain material as confidential, as have non-parties. ECF No. 798 at

                                  22   2; ECF No. 867 at 3. In Kamakana, the Ninth Circuit held that compelling reasons exist to seal

                                  23   court records when the records may be used to “release trade secrets.” 447 F.3d at 1179 (citing

                                  24   Nixon, 435 U.S. at 598). Moreover, “the common law right of inspection has bowed before the

                                  25   power of a court to insure that its records are not used . . . as sources of business information that

                                  26   might harm a litigant’s competitive standing.” In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th

                                  27
                                                                                          4
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART, AND DENYING WITHOUT PREJUDICE IN PART
                                       ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                   1   Cir. 2008) (quoting Nixon, 435 U.S. at 598). This Court has previously granted the parties’

                                   2   motions to seal information pertaining to specific “patent licensing agreements or negotiations” on

                                   3   the basis that such information reveals competitive sensitive business information. ECF No. 935

                                   4   at 4. Here, Qualcomm and third parties have submitted declarations providing that portions of the

                                   5   exhibit attached to the FTC’s opposition to Qualcomm’s motion to strike contains information

                                   6   related to “terms in licensing agreements, licensing negotiations, and licensing practices and

                                   7   policies.” ECF Nos. 867-3, 867-4, 867-5, 867-6, 867-7, 867-8. To the extent the parties seek to

                                   8   seal such information, the Court agrees that compelling reasons exist to seal this information.

                                   9          However, Qualcomm also seeks to seal the entirety of all seven exhibits attached to its

                                  10   motion to strike. See ECF No. 798. Most fundamentally, Qualcomm has failed to comply with

                                  11   Civil Local Rule 79-5, which requires that a sealing request “be narrowly tailored to seek sealing

                                  12   only of sealable material.” Civ. L.R. 79-5(b). The exhibits attached to Qualcomm’s motion may
Northern District of California
 United States District Court




                                  13   contain “non-public discussion of Qualcomm’s business strategies and patent portfolio,” which the

                                  14   Court agrees is sealable, but the exhibits also contain information that is plainly not sealable. For

                                  15   example, the Rebuttal Expert Report of Dr. Robert Akl contains Dr. Akl’s name and the

                                  16   boilerplate statement that Dr. Akl’s “opinions are based on the information available to me to

                                  17   date.” ECF No. 904-1. Such statements reveal no competitive sensitive business information and

                                  18   could not be sealed even if the lower good cause standard applied (it does not). Therefore, the

                                  19   Court DENIES WITHOUT PREJUDICE Qualcomm’s motion to file under seal the entirety of all

                                  20   seven exhibits to Qualcomm’s motion to strike. Moreover, Qualcomm’s declaration in support of

                                  21   sealing portions of Qualcomm’s motion to strike asserts generally that the motion “contains and

                                  22   references Qualcomm’s trade secrets,” but does not articulate how any specific information sought

                                  23   to be sealed satisfies the “compelling reasons” standard.

                                  24          Thus, with the Ninth Circuit’s sealing case law in mind, the Court rules on the instant

                                  25   motions as follows:

                                  26
                                  27
                                                                                         5
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART, AND DENYING WITHOUT PREJUDICE IN PART
                                       ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                        Motion to              Document                      Page/Line                    Ruling
                                   1     Seal
                                        798         Qualcomm Motion to Strike          1:9–10                DENIED.
                                   2
                                                    (ECF No. 797)
                                   3    798         Qualcomm Motion to Strike          1:13–15               DENIED.
                                        798         Qualcomm Motion to Strike          2:7–8                 DENIED.
                                   4    798         Qualcomm Motion to Strike          3:10–13               DENIED.
                                        798         Qualcomm Motion to Strike          3:14                  DENIED.
                                   5
                                        798         Qualcomm Motion to Strike          3:16–18               DENIED.
                                   6    798         Qualcomm Motion to Strike          4:3–10                DENIED.
                                        798         Qualcomm Motion to Strike          4:13–14               DENIED.
                                   7    798         Qualcomm Motion to Strike          4:16–17               DENIED.
                                        798         Qualcomm Motion to Strike          4:18–21               DENIED.
                                   8
                                        798         Qualcomm Motion to Strike          n.9                   DENIED.
                                   9    798         Qualcomm Motion to Strike          4:24–5:2              DENIED.
                                        798         Qualcomm Motion to Strike          6:13                  DENIED.
                                  10    798         Qualcomm Motion to Strike          6:20–22               DENIED.
                                        798         Qualcomm Motion to Strike          6:25–26               DENIED.
                                  11
                                        798         Qualcomm Motion to Strike          6:28                  DENIED.
                                  12    798         Qualcomm Motion to Strike          7:12–13               DENIED.
Northern District of California




                                        798         Qualcomm Motion to Strike          7:21–23               DENIED.
 United States District Court




                                  13    798         Exhibits 1–7 to Qualcomm           Entire                DENIED WITHOUT
                                                    Motion to Strike (ECF Nos.         Documents             PREJUDICE.
                                  14                797-2, 797-3, 797-4, 797-5,
                                  15                797-6, 797-7, 797-8)
                                        867         Lasinski Expert Report (ECF        ¶¶ 12, 13, 15, 27     GRANTED.
                                  16                No. 866-2)                         & nn. 1, 6, 8–9,
                                                                                       13, 18
                                  17    867         Lasinski Expert Report             Figures 1 & 8         GRANTED.
                                        867         Lasinski Expert Report, ECF        ¶ 135, Fig. 43        GRANTED.
                                  18
                                                    No.
                                  19    867         Lasinski Expert Report             n.19                  GRANTED.
                                        867         Lasinski Expert Report             ¶¶ 20, 136            GRANTED.
                                  20
                                              If the parties choose to refile a joint administrative motion to seal portions of the exhibits
                                  21
                                       accompanying Qualcomm’s motion to strike, the parties must file such a motion by December 18,
                                  22
                                       2018. The motion to seal must comply with Civil Local Rule 79-5, this Court’s Order at ECF No.
                                  23
                                       821, and applicable case law, with the exception of the time limit for filing the motion. Because
                                  24
                                       the Court has determined that the briefing and exhibits that the parties seek to seal are “more than
                                  25
                                       tangentially related to the underlying cause of action,” Ctr. for Auto Safety, 809 F.3d at 1099, the
                                  26
                                       declarations shall set forth the “compelling reasons supported by specific factual findings” that the
                                  27
                                                                                         6
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART, AND DENYING WITHOUT PREJUDICE IN PART
                                       ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                   1   parties believe “outweigh the general history of access and the public policies favoring

                                   2   disclosure.” Kamakana, 447 F.3d at 1178–79.

                                   3          Importantly, the parties shall include with any joint motion to seal a chart which includes a

                                   4   row for each document or portion thereof that is sought to be sealed. The chart shall also include

                                   5   four additional columns that describe: (1) where the document or portion thereof appears in the

                                   6   filings; (2) the relevant standard; (3) the number of the paragraph in a specific declaration that

                                   7   justifies the sealing of that document under the relevant standard; and (4) any explanations.

                                   8   IT IS SO ORDERED.

                                   9   Dated: December 11, 2018

                                  10                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                         7
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART, AND DENYING WITHOUT PREJUDICE IN PART
                                       ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
